 
   

Page lofi

TY Mer teareweam ett

Case 1:18-cv-02223-GBD-SN Document 100 Filed 01/22/20. ).

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOEL RICH and MARY RICH, : “

Plaintiffs, : |
-against- : ORDER OF REFERENCE |
TO A MAGISTRATE JUDGE

FOX NEWS NETWORK LLC; MALIA ZIMMERMAN, : 18 Civ. 2223 (GBD) (SN)
in her individual and professional capacities,and ED — : |
BUTOWSKY, in his individual and professional

capacities,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):

x General Pretrial (includes scheduling,

Consent under 28 U.S.C. §636(c) for all
discovery, non-dispositive pretrial purposes (including trial)
motions, and settlement)

Consent under 28 U.S.C.§636(c) for
Specific Non-Dispositive Motion/Dispute: limited purpose (e.g., dispositive
motion, preliminary injunction)
*If referral is for discovery disputes when
the District Judge is unavailable, the time
period of the referral: —

 

Habeas Corpus
Social Security

Settlement Dispositive Motion (i.e., motion
requiring a Report and

Inquest After Default/Damages Hearing Recommendation)

 

All such motions:____

 

Dated: New York, New York
January 22, 2020 SO_ORDERED.

Sh LG OY ZB Dinwsa

. DANIELS
Used States District Judge

 

 
